     Case 2:18-cv-06742-RGK-PJW Document 108 Filed 10/16/19 Page 1 of 1 Page ID #:3540
JOHN J. KUCERA
Assistant United States Attorneys, CA Bar No. 274184
1400 United States Courthouse, 312 N. Spring Street,
Los Angeles, CA 90012, Telephone: (213) 894-3391
Fax: (213) 894-0142 E-Mail: John Kucera@usdoj.gov


                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
                                                            CASE NUMBER:
IN THE MATTER OF THE SEIZURE OF:
                                                                         CV 18-06742-RGK (PJWx)
                                             PLAINTIFF(S)
ANY AND ALL FUNDS HELDv. IN REPUBLIC BANK OF
ARIZONA ACCOUNTS XXXX1889; XXXX2592,                                 NOTICE OF MANUAL FILING
XXXX1938, XXXX2912, AND XXXX2500.                                          OR LODGING
                                           DEFENDANT(S).

PLEASE TAKE NOTICE:
       Pursuant to Local Rule 5-4.2, the following document(s) or item(s) are exempt from electronic filing,
and will therefore be manually ✔ Filed          Lodged : (List Documents)
APPLICATION TO SEAL [Under Seal];
PROPOSED ORDER TO SEAL [Under Seal];
NOTICE OF MOTION AND MOTION TO RECONSIDER [Under Seal];
DECLARATION SUPPORTING THE MOTION FOR RECONSIDERATION [Under Seal];
ATTACHMENT A [Under Seal]




Reason:
 ✔        Under Seal
          In Camera
          Items not conducive to e-filing (i.e., videotapes, CDROM, large graphic charts)
          Per Court order dated:
          Other:




October 16, 2019                                              John J. Kucera
Date                                                          Attorney Name
                                                              Plaintiff
                                                              Party Represented


Note: File one Notice of Manual Filing or Lodging in each case, each time you manually submit a document(s).
G-92 (05/15)                             NOTICE OF MANUAL FILING OR LODGING
